DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/158549 filed on 10/12/2018.  Claims 1-23 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of itself, particularly mathematical concepts and mental processes, without significantly more. The claim(s) recite(s), in a high level of generality, the process of collecting and storing data through the nominal steps of: selecting a first ECU of the plurality of ECUs to store the new data, determining whether the first ECU is available to store the new data based on at least one of a remaining capacity of a memory or an available level of the memory, and when the first ECU is unavailable, select a memory of the second ECU and store the new data in the memory of the second ECU. Essentially, the invention is directed towards determining an appropriate memory to store data in based on availability of capacity or level of a memory of an ECU. Aside from the basic mathematical principle relating to computer components for storing information in a memory that has available capacity levels, the claimed invention includes the mental processes of determining a suitable (in the Electric Power Group. 
The claims recite the additional elements of a plurality of electronic control units (ECUs) coupled to a plurality of devices, a domain control unit (DCU), wherein each of the plurality of ECUs comprises: a memory and a processor. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed additional elements are merely generic, general purpose, computer components readily known to one of ordinary skill in the art and merely used as tools to apply the abstract idea of itself of data storage analogous to the insignificant extra-solution activity determined by the courts.
This judicial exception is not integrated into a practical application because taken as a whole, the claims fail to delineate the invention from an abstract idea of itself for a mental process and mathematical concepts. 

It is additionally noted that none of the dependent claims recite any additional elements or claim limitations that would transform the abstract idea of itself into patent-eligible subject matter. Claims 2-4, 6-16, and 18-23 are directed towards further limiting, but nonetheless abstract, claim limitations. The dependent claims are further concerned with setting thresholds for memory capacity or threshold levels for the memories and then use those limits to determine which memory to store the data in. These nominal limitations are nothing beyond the mental realm as far as determining patent-eligibility.

Allowable Subject Matter
Examiner note on allowability: 	While no prior art of record has been applied under either §102 or §103 to reject the claim limitations, the claims remain rejected under §101 for being directed to a judicial exception without significantly more. However, in the event that applicant can persuasively argue or amend the claims to overcome the §101 rejection, the claims would be allowable. While the subject matter of the claims appears to follow a RAID-style memory allocation, the specific limitations pertaining to how the new data is stored in one of the ECU memories has not explicitly been found in the prior art of record. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668